Citation Nr: 9910312	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  94-12 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat during service.

4.  There is credible evidence confirming some of the 
veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for PTSD is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded service 
connection claim for PTSD has been submitted when there is 
medical evidence of a current PTSD disability, lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, and medical evidence of a nexus between service and 
the current PTSD disability.  Cohen v. Brown, 10 Vet.App. 
128, 137 (1997).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed 
by the RO.  Therefore, no further action by the RO is 
required to comply with its duty to assist under 38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).

The veteran has claimed entitlement to service connection for 
PTSD as being caused by his active service in Vietnam.  
Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for PTSD 
requires (1) medical evidence establishing a clear diagnosis 
of the condition, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).

Regarding the issue of whether there is credible evidence 
that the claimed stressors actually occurred, the Board notes 
that if the stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1998).  However, where the veteran did not engage 
in combat or the claimed stressor is not related to combat, 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot as a matter of law, establish 
the occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 
Vet.App. 163, 166 (1996).

In Cohen v. Brown, 10 Vet.App. 128 (1997), the Court 
clarified the analysis to be applied in adjudicating a claim 
for service connection for PTSD.  The Court recognized that 
VA has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the shift in diagnostic 
criteria from an objective to a subjective standard in 
assessing whether a stressor is sufficient to trigger PTSD.  
The sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.

In the present case, the veteran's service records reflect 
that his military occupational specialty was as a helicopter 
repairman.  Furthermore, his DD 214 (Report of Transfer or 
Discharge) shows that the veteran's awards and decorations 
did not include any which are exclusively awarded for combat.  
The DD 214 does show that the veteran served in Vietnam from 
September 1969 to October 1970.  Therefore, because the 
veteran's service records do not demonstrate that he engaged 
in combat with the enemy, it is necessary that the veteran's 
account of his stressors be corroborated by a credible 
source.

The veteran was afforded a VA examination in October 1992, 
where he stated that he believed that his experiences in 
Vietnam had affected him in that he had difficulty with 
emotional expression, outbursts of anger, depression, 
nightmares, isolation, and excessive drinking.  The examiner 
diagnosed him with a "history and symptoms suggestive of 
post traumatic stress disorder, mild to moderate."

In May 1993, the veteran apparently underwent two psychiatric 
evaluations.  The veteran reported that, while in Vietnam, he 
served as a helicopter repairman and had no direct combat 
experience.  He did see injured soldiers being evacuated.  He 
presently complained of having nightmares about Vietnam.  The 
examiner believed that the veteran did not exhibit the signs 
or symptoms associated with PTSD, and diagnosed him with 
dysthymic disorder.

At the second psychiatric evaluation, the veteran again 
confirmed that he had been a helicopter mechanic and that he 
had not been involved in combat in Vietnam.  He did report 
the death of one friend and of seeing piles of body bags from 
which fluids would flow.  He stated that he began to drink 
excessively after returning from Vietnam and that he 
experienced bouts of depression, increased sleep, diminished 
energy, and diminished interest in hobbies and sex.  He 
claimed that the flashbacks and nightmares of Vietnam had 
decreased when he stopped drinking.  He did not avoid events 
or activities that reminded him of Vietnam.  He did have 
difficulty with anger and concentration, a foreshortened 
sense of the future, and an easy startle response.  The 
veteran was diagnosed with chronic PTSD and the stressor was 
identified as exposure to the dead bodies.  It was noted that 
the veteran met only the minimum criteria for PTSD.

In August 1994, Dewleen G. Baker, M.D., director of the 
inpatient PTSD program at the VA Medical Center in 
Cincinnati, opined that the veteran exhibited a high level of 
PTSD symptoms.  During the intake interview, the veteran 
described stressful events in Vietnam including attacks on 
his compound, observation of dead bodies in body bags, being 
shot at while testing helicopters, and the death of a close 
friend.  The veteran complained of symptoms such as intrusive 
thoughts, nightmares, disturbed sleep, isolation, and 
irritability.  He claimed that he was able to maintain 
employment because he owned a car repair shop.  The 
accompanying outpatient notes show that the veteran was 
assessed with PTSD in July and August 1994 and that he 
continued to receive treatment through September 1995.  In a 
psychological testing report in September 1995, the 
psychologist stated that the testing results supported a 
diagnosis of PTSD.

In August 1996, the veteran underwent an Agent Orange 
registry examination.  The veteran was diagnosed with PTSD 
and depression.  However, the diagnoses were apparently based 
upon history provided by the veteran and no objective 
findings were made.  In March 1997, the veteran submitted a 
statement describing stressful events in Vietnam, such as 
coming under rocket attacks, the death of a friend, and the 
presence of body bags.  In September 1997, the United States 
Armed Forces Center for the Research of Unit Records 
(USASCRUR) verified that the veteran's base in Vietnam had 
come under numerous rocket attacks.

At a VA examination in February 1998, the veteran reported 
receiving treatment from a psychiatrist for the past two 
years.  The veteran expressed that he did not want to talk 
about Vietnam.  However, he did report traumatic events in 
Vietnam including the death of a roommate and the sight of 
body bags.  He described feelings of depression, isolation, 
and irritability, but stated that Prozac had helped him.  He 
denied being preoccupied with Vietnam but did report acting 
in an antisocial manner.  Objectively, the veteran did not 
appear to be irritable, depressed, anxious, or angry.  He was 
fully oriented and memory was intact.  The veteran was 
diagnosed with depressive disorder and the examiner stated 
that PTSD was not a major diagnosis at this time.

The veteran was afforded another VA examination the following 
month.  The veteran described his desire to be isolated and 
to not interact with others.  He identified stressful events 
in Vietnam as exposure to body bags, incoming rockets, and 
the death of a roommate.  The veteran claimed that he was 
self-employed because he would be unable to work for someone 
else.  He said that he disliked people and did not want to be 
with them.  Objectively, the veteran appeared calm but 
slightly depressed.  The examiner observed that he displayed 
symptoms of depression, such as withdrawal, fatigue, and not 
wanting to work.  There was no evidence of sleep impairment, 
delusions, panic attacks, or obsessional thinking.  The 
examiner stated that the veteran's case did not meet the 
criteria for PTSD because the verified stressors did not 
involve actual or threatened death, intense fear, 
helplessness, or horror.  The examiner remarked that the 
stressor events were not persistently experienced as 
recurrent or intrusive and that the symptoms of depression 
were affecting the veteran's daily activities.

In August 1998, the veteran submitted verifying information 
that the friend whom he had identified as dying in Vietnam 
had, in fact, been killed during the veteran's period of 
service in Vietnam.

In conclusion, the Board finds that the evidence of record 
includes a clear diagnosis of PTSD as well as independent 
corroboration of the alleged in-service stressors which 
served as a basis for that diagnosis.  Under the law, the 
veteran must have at least one clear diagnosis of PTSD to 
establish entitlement to service connection.  See Cohen v. 
Brown, 10 Vet.App. 128 (1997).  He may, however, also have 
diagnoses of other psychiatric disabilities.  The Board 
recognizes that some examiners found that the veteran did not 
suffer from PTSD, while others offered only tentative 
diagnoses based upon history or unverified stressors.  
Moreover, the veteran was diagnosed with depression on 
numerous occasions.  However, Dr. Baker clearly diagnosed the 
veteran with PTSD in September 1994 and this diagnosis was 
based, in part, on subsequently verified stressors.

In addition, the veteran has consistently identified his 
stressors as the death of a friend, exposure to enemy fire 
while on base, and the sight of body bags.  The Board finds 
that these stressors, other than the body bags, have been 
verified by credible supporting evidence.  Therefore, 
affording all benefit of the doubt to the veteran, the 
benefit sought on appeal is granted.


ORDER

Service connection for PTSD is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

